                       UNITED STATES BANKRUPTCY COURT
                     FOR THE EASTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION



In re:                                                          Chapter 11

Linear Mold & Engineering, LLC,                                 Case No. 21-42617

                           Debtor.


                NOTICE OF APPEARANCE AND REQUEST FOR NOTICE

         PLEASE TAKE NOTICE that Richard Kruger and the law firm Jaffe Raitt Heuer & Weiss,

P.C. (“Jaffe Raitt”) hereby enters their appearance as counsel for Siemens Financial Services, Inc.

(“Siemens”), in the above referenced bankruptcy case pursuant to Section 1109(b) of the

Bankruptcy Code and Rule 9010(b) of the Federal Rules of Bankruptcy Procedure (the

“Bankruptcy Rules”).

         PLEASE TAKE FURTHER NOTICE that Siemens hereby appears in the above-captioned

case by its counsel, Richard Kruger of Jaffe Raitt, and such counsel hereby requests, pursuant to

Rules 2002, 3017, 9007 and 9010 of the Bankruptcy Rules and Sections 102(1), 342 and 1109(b)

of the Bankruptcy Code, that copies of all notices, pleadings given or filed in this case, be given

and served upon it at the following address, telecopy, e-mail and telephone numbers:

                         Richard Kruger
                         Jaffe Raitt Heuer & Weiss, P.C.
                         27777 Franklin Road – Suite 2500
                         Southfield, MI 48034
                         rkruger@jaffelaw.com
                         P: 248.351.3000
                         D: 248.727.1417


         PLEASE TAKE FURTHER NOTICE that the foregoing demand includes not only the

notices and papers referred to in the Bankruptcy Code and the Bankruptcy Rules provisions



  21-42617-mar       Doc 65    Filed 04/28/21     Entered 04/28/21 14:14:40        Page 1 of 3
specified above, but also includes, without limitation, all orders, notices, hearing dates,

applications, motions, petitions, pleadings, requests, complaints, demands, replies, answers,

schedules of assets and liabilities and statements of affairs, operating reports, plan or plans of

reorganization or liquidation, and disclosure statements, whether formal or informal, and whether

transmitted or conveyed by mail, courier service, telegraph, telephone, e-mail, facsimile, telex, or

otherwise, that affect the above-captioned debtors or the debtors’ estates.

        PLEASE TAKE FURTHER NOTICE that neither this notice nor any subsequent

appearance, pleading, claim or suit is intended to waive and shall not constitute a waiver of (i)

Siemens’ right to have final orders in non-core matters entered only after de novo review by a

District Court; (ii) Siemens’ right to a jury trial in any proceedings so triable herein, or in any case,

controversy, or proceeding related hereto; (iii) Siemens’ right to request to have the reference

withdrawn by the District Court in any matter subject to mandatory or discretionary withdrawal;

or (iv) any other rights, claims, actions, defenses, setoffs, or recoupments to which Siemens is or

may be entitled to under agreements, documents or instruments, in law or equity, all of which

rights, claims, actions, defenses, setoffs, and recoupments are expressly reserved.


Dated: April 28, 2021                    Respectfully submitted,

                                         SIEMENS FINANCIAL SERVICES, INC.

                                         By:     /s/Richard Kruger

                                         Richard Kruger
                                         Jaffe Raitt Heuer & Weiss, P.C.
                                         27777 Franklin Road – Suite 2500
                                         Southfield, MI 48034
                                         rkruger@jaffelaw.com
                                         P: 248.351.3000
                                         D: 248.727.1417




                                                   -2-
  21-42617-mar        Doc 65     Filed 04/28/21      Entered 04/28/21 14:14:40          Page 2 of 3
                                CERTIFICATE OF SERVICE

        I hereby certify that on April 28, 2021, I caused to be served a copy of the Notice of

Appearance and Request for Notice and this Certificate of Service using the Court electronic

filing system which will send notification of such filing to all parties who have filed appearances

in this case.

                                                      /s/Tina M. Neddermeyer
                                                      Tina M. Neddermeyer
                                                      tneddermeyer@jaffelaw.com




                                                -3-
  21-42617-mar       Doc 65    Filed 04/28/21     Entered 04/28/21 14:14:40        Page 3 of 3
